Citation Nr: 0305841	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
postoperative residuals of surgeries performed by Department 
of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Huntington, West Virginia VA Regional Office (RO).  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for enlarged girth 
due to abdominal hernia surgery.

The veteran presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge in May 2001.  A 
copy of the transcript of the hearing is in the claims file.  

The Board remanded the claim in August 2001 for additional 
development and further adjudicative action.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

The probative, competent evidence of record establishes that 
the veteran did not suffer additional disability as a result 
of surgeries performed by VA.   



CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of surgeries performed by VA have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In August 1998 the veteran submitted a claim for a disability 
due to VA treatment.  He related that in late February 1998 
he had had surgery at a VA Medical Center in Martinsburg, 
West Virginia for a hernia.  Within a few days after surgery 
his left abdomen was swollen and painful, just as it had been 
before the operation.  In mid-March he had an operation at 
the VA Medical Center in Washington, D.C.  He had a third 
operation in mid-April at the Washington VA Medical Center.  
He stated that measurement of his girth increased after each 
operation for a total increase of approximately 13 inches.  
The pain was worse than before and it felt like his insides 
were falling out. 

The evidence of record shows that the veteran had a benign 
lump resection from the right nipple in early February 1998.  
The following day, he started getting a cold with a cough.  
Two days after the right nipple resection, he felt like 
something had ripped in his left lower abdomen.  He noticed 
an erythematous lump in the left lower abdomen on the flank 
and bruises surrounding the lump.  

In mid-February the veteran was having pain on his left side 
and denied injury, accident or falls.  He had an upper 
respiratory infection and was coughing hard.  

A computerized tomographic (CT) scan in mid-February revealed 
a hematoma in the left lateral abdominal wall extending 
posteriorly to the iliac crest.  When it was compared with 
previous examination, there was observed slight improvement.  

There was also displacement of the left 11th rib due to 
fracture.  The hematoma was probably related to the fracture 
of the rib.  The pertinent impression was slight improvement 
of hematoma in the left lateral abdominal wall.  

In late February he had blood drained from this lesion; 
however, four hours later, it had enlarged again.  The 
preoperative and postoperative diagnoses were hematoma of the 
abdominal wall.

A CT scan in mid-March showed an abnormality in orientation 
of the 11th rib, and a hematoma in the muscles of the left 
flank area was resolving with no evidence of collection.  The 
assessment was left 11th rib injury with questioned torn 
muscle fibers and a hematoma in the left subcostal/flank 
area.

The veteran was seen at the Washington VA Medical Center in 
mid-March 1998.  A CT scan showed a hematoma with a muscle 
layer of anterior abdominal wall and the following day he 
underwent surgery for repair of a left abdominal wall hernia.  
The discharge diagnosis was left abdominal wall flank hernia.  
When seen for follow-up, he was doing well.  

In mid-April the veteran was seen at the Surgical Clinic 
where it was noted he was status post repair in mid-March and 
now had a recurrent left flank mass at the hernia site.  The 
assessment was a large recurrent lumbar hernia.  He was to 
begin the pre-operative process for hernia surgery scheduled 
in early May 1998.

A May 1998 operative note shows that the veteran had a 
history of a left anterior abdominal wall hernia that had 
been repaired approximately one month earlier.  Shortly after 
surgery he experienced a popping sensation as well as a 
progressively enlarging mass in the area of previous surgery.  
He was taken back to the operating room and a large hematoma 
was evacuated.  He had done well post-operatively; however, 
he presented to the surgical clinic with a progressively 
enlarging bulge in the area of previous surgery.  The 
anterior abdominal wall weakness was reinforced with the use 
of a Gore-Tex patch.  


The preoperative diagnosis was left anterior abdominal wall 
hernia.  The operative procedure was left anterior abdominal 
wall wound exploration, abdominoplasty for atrophic abdominal 
wall.  The postoperative diagnosis was left anterior 
abdominal wall atrophy.  

In late May 1998 the veteran was issued an elastic abdominal 
binder for ventral left flank hernia and an elastic truss 
belt for right inguinal hernia.  

In June 1998 the veteran was seen for complaints of more 
pain, discomfort and swelling.  His abdomen was huge with 
protrusion on the left side of the abdomen.  He was status 
post repair of abdominal wall flank hernia.  The diagnosis 
was status post repair of abdominal wall hernia, persistent.  
He was to be seen at the surgical clinic at the Washington VA 
Medical Center.  

When seen in September 1998 the veteran reported that he was 
told in Washington that they could not do anything more for 
him.  Examination revealed that his abdomen was huge and soft 
with a large hernia in the left flank area with some 
tenderness.  

The veteran was seen at the Baltimore VA Medical Center in 
October 1998 where the history noted a traumatic fall in 
February 1998 resulting in a large hematoma and muscular 
damage to the left flank area.  He had subsequent surgeries 
including placement of a Gore-Tex patch.  Examination 
revealed a very large protrusion of the left flank with no 
obvious facial defect.  The examiner requested that the 
veteran be seen by the plastic surgery group for possible 
body wall reconstruction.  

In December 1998 after a period of hospitalization for chest 
pain, the discharge summary noted that the veteran had an 
abdominal wall weakness and eventration that was operated 
several times without success.  

In May 2001 the veteran testified at a personal hearing at 
the Board that after the benign lump resection he developed a 
severe cough and during a coughing seizure a hernia popped 
out.  He had surgical procedures in February, March and May 
to repair the hernia.  In January 2001 while hospitalized for 
his heart, he had complaints of abdominal pain and a CT scan 
of his abdomen saw a big mass of fluid.  Fluid was drained 
and later a surgical procedure drained more fluid.  He was to 
return about a week after the hearing for more fluid to be 
drained.  

The veteran testified that he was not able to exercise due to 
the hernia.  His waist size had grown from a 38 waist to a 
67.  At the hearing the veteran submitted a folder with 
medical records pertaining to treatment and the surgical 
procedures and photographs to show the increased size of his 
abdomen.  

He testified that he had not seen a private doctor but that 
his treatment had been with VA.  He did not testify that any 
VA physician expressed an opinion as to the success of the 
surgeries or that he had additional disability.  He stated 
that after the operation in Baltimore, his personal care 
doctor at VA retired, and that he had seen several doctors 
since that time.  

Outpatient treatment records from Martinsburg VA Medical 
Center show that the veteran was seen in May 2002 follow up 
visit and staple removal after stomach stapling surgery in 
April 2002 at the Philadelphia VA Medical Center.  At a 
routine follow-up visit in June 2002, his abdomen was large, 
soft and nontender.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2002.  The examiner indicated that the 
claims file and a copy of the remand were available and 
reviewed.  The examiner reported the veteran's medical 
history to include the multiple surgeries.  

The clinical findings of the abdomen were of a scar in the 
midline of the abdominal site of recent stapling of the 
stomach that was well healed without evidence of infection or 
incisional hernia.  There was a large eventrated mass on the 
left side of the abdominal wall in the flank measuring 48 x 
41 cm.  

There was obvious shifting of the abdominal contents and 
fatty tissue of abdominal wall to the left side.  The mass 
was soft, nontender and contained intestine since bowel 
sounds were audible very closely.  No obvious evidence of 
ring of hernia was felt.  With deep palpation, there was no 
pain or tenderness.  There was no evidence of abdominal wall 
infection.  

The pertinent diagnoses were weakness and defect fascia on 
left abdominal wall with formation of a large herniated 
bulge, status post multiple surgeries for repair of left 
abdominal wall hernia; and history of left abdominal wall 
abscess, resolved.  

The examiner provided the following opinion:

1.	The right breast surgery on 2/5/98, for a mass in the 
breast, was well justified and it was uneventful.
2.	Day after surgery, [veteran] had a severe cough 
causing a rupture left abdominal muscle possibly 
fascia and injuring abdominal fatty tissue.  He 
developed a progressing mass in size with erythema in 
the left flank.  This became the source of problem 
requiring subsequent multiple surgical attempts for 
repair.
3.	On 2/26/92 he underwent exploration left flank and 
indurated mass of the muscles extending from iliac 
fossa to costal margin was found.  This showed the 
extent of tissue and muscle damage in the left 
abdominal wall.  There was also hematoma in the 
peritoneum.  Wound was closed in layers.  The surgery 
was merely exploration and with extent of massive 
tissue damage, no further surgery was indicated.  
4.	On 3/19/98, he underwent repair of left abdominal 
wall hernia.  During surgery it was found that the 
abdominal wall had significant laxity throughout.  A 
routine closure of the defect was done.  Since this 
was the first repair, a supportive graft was not 
attempted.  Surgery was well justified and problem 
was poor tissue condition with severe laxity and 
weakness of the fascia as well as abdominal wall.
5.	On 5/5/98, he had a repeat exploration of the left 
abdominal wall and at this time because of grossly 
attenuated and atrophic abdominal wall, an 
abdominoplasty with insertion of Goretex [sic] graft 
was done.  Again, this is a standard procedure under 
these circumstances.  No complication after surgery.
6.	On 6/18/99, he underwent laparoscopy repair of 
abdominal wall with insertion of prolene mesh.  This 
was less traumatic procedure and intended to support 
abdominal wall.
7.	In January of 2001, a localized abdominal wall 
abscess was discovered.  This was treated by drainage 
and antibiotics.  It resolved.  The abscess was in 
the soft tissue, did not involve the Goretex [sic] 
graft and most likely was secondary to necrotic 
tissue and contamination.

This veteran had no problem in the left abdominal wall 
prior to February of 1995 [sic].  The severe onset of 
the cough caused the damage to the muscle, fascia, and 
the soft tissue left side abdomen, and initiated his 
problem.  This was not related to surgery.  His physical 
condition prior and after each surgery remained 
unchanged since he continued to have recurrent hernia 
which was symptomatic.  All surgeries were done well and 
it was intended to improve the veteran's condition.  
Indication for all surgeries were well justified.  No 
additional disability related to surgical procedures 
were encountered.  

In November 2002 the veteran submitted copies of treatment 
records from the Philadelphia VA Medical Center.  A June 2001 
CT scan of the abdomen and pelvis revealed no evidence of 
retroperitoneal lymphadenopathy or other abnormal mass.  
There was a small collection of fluid in the right abdominal 
wall measuring 4.79 x 6.70 cm in size.  In comparison with 
examination there was improvement.  There was a right 
abdominal hernia.  The impression was a small collection of 
the fluid in the right abdominal wall indicative of resolving 
abscess.  There was improvement since April 2001.  There were 
abdominal hernia calcifications.  Otherwise, it was a normal 
CT scan of the abdomen and pelvis.  


Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date. Here, the veteran's request for 
benefits under 38 U.S.C.A. § 1151 was filed on August 14, 
1998; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002).

A claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  See Contreras v. Brown, 5 Vet. App. 492, 
495 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The Board's remand in August 2001 notified the veteran of the 
passage of the VCAA.  In September 2001 the RO wrote to the 
veteran advising him of evidence to submit, what evidence the 
RO had requested, and that he would be scheduled for an 
examination.  In March 2002 the appellant was notified that 
an examination would be scheduled in the near future.  The RO 
provided the new regulations in a supplemental statement of 
the case in April 2002.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has secured medical treatment records and requested a 
medical opinion.  

Although the veteran in his initial claim mentioned having a 
third operation in mid-April 1998 at the Washington VA 
Medical Center, the evidence of record, including medical 
records of the surgeries submitted by the veteran, show that 
the third operation occurred in early May 1998.  He was seen 
in April 1998 for pre-operative procedures.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Section 1151 benefits

As previously stated, the veteran's claim for section 1151 
benefits was submitted in August 1998.  In Jones v. West, 12 
Vet. App. 460, 463-464 (1999), the CAVC noted that amendments 
to 38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.  Because the veteran's claim for 
benefits was received after October 1, 1997, 38 U.S.C.A. 
§ 1151, as amended and as noted above, is applicable to the 
veteran.  Thus, the law in effect prior to October 1, 1997 is 
not for application in this case.  See VAOPGCPREC 40-97.

The amended provisions of 38 U.S.C.A. § 1151 include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or that an event not reasonably be 
foreseeable.

The veteran contends that he began with a benign lump 
resection and since then his condition has worsened.  He 
believed that something in the surgery caused this to happen.  
The veteran has not specifically reported additional 
disability.  He reported in his initial claim that his girth 
had enlarged since these treatments, and he has reported that 
he has gained weight due to his inability to perform any 
physical activities, and generally reports limitation of 
functioning ability and discomfort as well.  

In his substantive appeal, the veteran believed that an 
expert medical opinion should be obtained.  He claimed that 
if there had been no complications then a mesh placement 
would not have been necessary.  Furthermore, even if the mesh 
placement had been an acceptable result of surgery, it should 
not have fallen apart.  
The Board notes that the record shows that following a 
comprehensive review of the claims file and medical 
examination in July 2002, a VA examiner opined that post 
surgery for a benign breast mass, the veteran had a severe 
cough causing a rupture in the left abdominal muscle that 
became the source of problem requiring subsequent surgical 
repair attempts.  This was not related to the surgery for a 
benign breast mass.  

There was no change in his physical condition prior and after 
each surgery since he continued to have recurrent hernia.  
Indications for subsequent surgeries were well justified.  
The subsequent surgeries were intended to improve the 
veteran's condition and were done well.  The VA examiner 
concluded that no additional disability related to surgical 
procedures was encountered.  

At the veteran's May 2001 personal hearing, when asked if a 
physician had expressed an opinion as to the success of the 
surgeries or that he had additional disability, the veteran 
did not answer affirmatively.  Instead he testified that 
after the operation in Baltimore, his VA personal care doctor 
had retired and since that time different doctors had seen 
him.  

There is no medical opinion of record in this case which 
indicates that the veteran developed additional disability 
resulting from carelessness, negligence, lack of proper 
skill, error in judgment or similar fault by VA, or that it 
was an event not reasonably foreseeable.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The veteran's own opinions and statements variously 
contending that VA medical treatment caused the development 
of an additional disability as a result of the surgery are 
not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  The record is absent 
evidence demonstrating that the veteran has the requisite 
medical expertise to offer competent medical opinions on the 
present issue under consideration.  Id. at 495.  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether any 
additional disability the veteran may have is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Because the probative and competent medical evidence 
establishes that additional disability did not result from VA 
surgeries, the Board finds that the veteran's claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of surgeries performed by VA must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for postoperative residuals of surgeries 
performed by VA.  Gilbert, supra.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for claimed postoperative 
residuals of surgeries performed by VA is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

